Citation Nr: 0808087	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1971 to 
November 1980, and had service in the Army National Guard. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont. 
 
The case was remanded for further development in September 
2005. 
 
Although the veteran initially requested a hearing, the 
veteran withdrew his request in a June 2006 lay statement.

In his June 2008 VA Form 646, the veteran and his 
representative asserted an informal claim of service 
connection for tinnitus.  To date, VA has not considered his 
tinnitus claim and it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  VA examiners have been unable to obtain reliable and 
valid pure tone thresholds for the veteran because of 
inconsistent test results.  
 
2. The veteran's claimed bilateral hearing loss has been 
shown to be at least as likely as not attributable to noise 
exposure in service.
 

CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2007), VA must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  Here, the veteran was 
issued a May 2004 letter that essentially met the 
requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded; such notification 
was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorder at issue.  The Board notes, 
however, that the VA examiners were unable to give a 
definitive opinion on the symptomatology and etiology of any 
hearing loss due to the veteran's augmentation of pure tone 
thresholds.  Under these circumstances, the Board finds that 
the provisions of 38 U.S.C.A. § 5103 do not mandate another 
examination.  Evidence and information received at these 
examinations was expected to provide assistance to the 
veteran's case.  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991); see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  Therefore, the Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the veteran's claim and that VA has 
satisfied, to the extent possible, the duty to assist.  The 
claim will be decided on the evidence of record.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection for Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  In such 
instances, a grant of service connection is warranted only 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d). 
 
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a). 
 
Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385. 

In this case, the veteran has alleged that his hearing damage 
was caused by exposure to loud noise during service.  
 
The service medical records show that the veteran's hearing 
was normal in June 1972.  In August 1976 (shortly before the 
veteran separated from service), the veteran was noted to 
have decreased bilateral hearing.  


The findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
40
45
LEFT
20
25
50
55
55

However, an August 1985 reenlistment examination found the 
veteran's hearing to be normal.  The findings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
10
LEFT
10
5
5
--
10

A June 1991 audiological examination (the last examination 
before the veteran separated from service) noted high 
frequency bilateral hearing loss.  The findings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
50
60
LEFT
25
25
40
55
45

It appears that the veteran had hearing loss as defined by 
38 C.F.R. § 3.385
during both periods of active service, as indicated by the 
August 1976 and June 1991 audiological examinations.  

Subsequent to service, the veteran had not been treated for 
hearing loss until after he filed his claim in May 2004.

The veteran filed for Social Security Benefits in December 
2004.  The Social Security records noted the veteran wore 
hearing aids.  VA outpatient treatment records show that the 
veteran requested hearing aids in July 2004.

The veteran underwent an audiological evaluation in July 
2004, the audiologist noted that it was "very difficult to 
get reliable results" and that the veteran's initial 
responses were suprathreshold.  Despite the questionability 
of the hearing level results, hearing aids were ordered.

The veteran underwent more VA examinations in August 2004 and 
September 2004.  The August 2004 examination yielded 
inconclusive findings as exact hearing levels could not be 
established.  The September 2004 examination also yielded 
inconclusive findings.  The examiner noted that the veteran 
reported significant difficulty hearing/understanding in even 
the most ideal listening conditions.

The veteran underwent another VA examination in February 
2007.  The examiner stated that she was unable to obtain 
valid pure tone thresholds.  She stated that:  "[the 
veteran] gave [her] pure tone averages of 55 and 56.  His 
speech reception level was 25 db bilaterally.  This mean[t] 
that the pure tone thresholds [were] greatly inflated."  She 
noted that the veteran had "a history of responding above 
the threshold to pure tones to an extent that [made] it 
impossible to know if he ha[d] hearing loss and if he [did] 
have a loss, what form that loss might take."  She 
documented that she doubted there would be any benefit in re-
testing, because the veteran "seem[ed] established in a 
pattern of augmenting his pure tone thresholds."

Given that the Board can only use competent medical evidence 
of record to decide a claim-and the VA examiners were unable 
to obtain reliable and valid pure tone thresholds-these 
examinations will not be used for the purposes of deciding 
this claim.  Therefore, the Board relies on the findings of 
the audiological examinations in service, as noted above.
 
Construing the competent medical evidence of record in a 
light favorable to the veteran, there is evidence 
establishing in-service hearing loss, and no competent 
medical evidence to the contrary.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In decisions on claims for veterans' benefits, a veteran is 
entitled to the "benefit of the doubt" when there is an 
approximate balance of positive and negative evidence (i.e., 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Only 
where the "fair preponderance of the evidence" is against 
the claim will the claim be denied.  Id. 

Combining the testimony of the veteran regarding his military 
noise exposure with the audiological examinations from 
service showing a hearing loss, the balance of positive and 
negative evidence is at the very least in relative equipoise.  
As such, the benefit of the doubt rule mandates that the 
Board decide in the veteran's favor.  Accordingly, service 
connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


